          Case 3:20-cv-00569-MPS Document 60 Filed 05/26/20 Page 1 of 4



                            UNITED STATES DISTRICT COURT
                              DISTRICT OF CONNECTICUT

DIANTHE MARTINEZ-BROOKS,                     :
REJEANNE COLLIER, JACKIE                     :
MADORE and KENNETH CASSIDY,                  :
Individually, and on behalf of all others    :
similarly situated,                          :
                                             :
Petitioners,                                 :
                                             :
v.                                           :       No. 3:20-cv-569 (MPS)
                                             :
D. EASTER, Warden of Federal                 :
Correctional Institute at Danbury            :
                                             :       May 23, 2020
                                             :
Respondents.                                 :


        PETITIONERS’ NOTICE OF RULE 34 INSPECTION OF FCI DANBURY

        Petitioners hereby issue the following Notice of Rule 34 Inspection. Although Petitioners
are issuing this notice, the parties have worked together to agree on the scope and parameters of
this inspection and the following Notice represents an agreement between the parties.

1.     Date and Timing of Inspection. An inspection of FCI-Danbury will occur on
       Wednesday, May 27, 2020, and will start at 10:00 a.m. It will last for four hours. The
       time does not include any time spent entering, exiting, or traveling between each facility.
       The parties recognize that, given the nature of FCI Danbury, allowances may need to be
       made to the time limit within reason, e.g., delay in entering the facility, needs of the
       facility causing a pause in the inspection, etc.

2.     Authorized Individuals. The following persons may attend the inspection:

       (a)     The petitioners’ expert, Dr. Homer Venters;
       (b)     The respondents’ expert Jeffrey Beard;
       (c)     Attorney Alexandra Harrington;
       (d)     AUSA David Nelson;
       (e)     FCI Danbury escorts, to be determined by FCI Danbury, one of which will be a
               Spanish-speaking guard;
       (f)     All members of the inspection team must undergo BOP’s health screening
               procedure prior to entering the facility as well as BOP’s standard background
               screening.

3.     Scope of Inspection. The petitioners will be permitted to inspect the following areas of
       Case 3:20-cv-00569-MPS Document 60 Filed 05/26/20 Page 2 of 4



     FCI Danbury:
     (a)   the prison entry/staff screening area and processing area;
     (b)   all new admission housing units;
     (c)   all areas where health services, including the distribution of medication, are
           provided in the main prison, the FSL and the camp;
     (d)   the intake area for each facility;
     (e)   one cell block and one dorm housing block in the main prison; and one dorm
           housing unit each in the FSL and camp, including all bathrooms and common
           areas in each such unit;
     (f)   any restrictive housing (administrative or punitive segregation, SHU) in each of
           the main prison, FSL and camp;
     (g)   any and all quarantine units in each of the main prison, FSL—including the
           library and education rooms—and camp;
     (h)   all COVID-19 isolation units or cells in each of the main prison, FSL—including
           the dining hall and visiting room—and camp;
     (i)   the location of PPE and sanitary supply storage for each facility the prison; and
     (j)   the commissary in each facility.

4.   Interviews. The inspection may include brief interviews with prisoners and staff
     conducting the tour, but no prisoner or staff member will be compelled to participate in
     an interview. All interviews will be conducted in the presence of all participants. Both
     experts may ask questions and counsel for petitioners and respondent may ask brief
     clarifying questions. Counsel may, through joint agreement, disallow any question or
     modify it as appropriate. All prisoners being interviewed shall be asked to state their
     name and register number, as well as whether they have a compassionate release motion
     pending in court and whether they are represented on that motion. Venters or Beard will
     not interview any prisoners who indicate they are represented on a pending
     compassionate release motion where there is not prior agreement by counsel on the
     compassionate release motion for the prisoner to be interviewed.

5.   Interview Requests: Petitioners may, as soon as possible to allow for BOP planning
     issues, identify a limited number of prisoners by name and register number that they wish
     for the experts to briefly interview. Both experts may ask questions and counsel for
     petitioners and respondent may ask brief clarifying questions. Counsel may, through
     joint agreement, disallow any question or modify it as appropriate. Petitioners will
     ensure that the identified prisoners are unrepresented or that they have the consent of
     counsel on any pending compassionate release motion for the prisoner to be interviewed.
     As long as the prisoner agrees to be interviewed, Respondent agrees to make all
     reasonable efforts to make those prisoners available. The time taken to conduct the
     interviews in paragraphs 4 and 5 is considered part of the time to conduct the inspection.

6.   Equipment. No personal items will be allowed inside the facility, except all inspection
     participants may bring paper and pens for notetaking. Participants may bring a small
     personal hand sanitizer. Participants should be mindful of normal BOP requirements
     when visiting a prison.
        Case 3:20-cv-00569-MPS Document 60 Filed 05/26/20 Page 3 of 4



7.    Photographs. The respondent is directed to provide a digital camera and photographer.
      The photographer designated by the respondent shall take still photographs during the
      inspection as requested by Venters and Beard. The parties may review each photograph
      on the camera and request reasonable retakes as needed. No photographs may be taken of
      staff or inmates. Following the inspection, the respondent shall review the photographs,
      determine whether any present a security concern, and release all acceptable photographs
      to the petitioners as soon as possible after the inspection. If any photograph presents
      security concerns, the parties shall confer in good faith and attempt to resolve those
      concerns; the parties will raise any issue they cannot resolve with the Court. All
      photographs taken during the site inspection will automatically be subject to the
      protective order entered by the Court on April 27, Doc. 9.


Dated May 23, 2020                        Respectfully Submitted,


                                          /s/ David S. Golub_______
                                          David S. Golub, ct00145
                                          Jonathan M. Levine, ct 07584
                                          Silver Golub & Teitell LLP
                                          184 Atlantic Street
                                          Stamford, CT 06901
                                          Telephone: (203) 325-4491
                                          Email: dgolub@sgtlaw.com
                                          jlevine@sgtlaw.com

                                          Sarah French Russell, ct26604
                                          Tessa Bialek ct30582
                                          Legal Clinic, Quinnipiac University School of Law
                                          275 Mt. Carmel Avenue
                                          Hamden, CT 06518
                                          Telephone: (203) 582-5258
                                          Email: sarah.russell@quinnipiac.edu
                                          tessa.bialek@quinnipiac.edu

                                          Marisol Orihuela, ct30543
                                          Jerome N. Frank Legal Services Organization
                                          P.O. Box 209090
                                          New Haven, CT 06520
                                          Telephone: (203) 432-4800
                                          Email: marisol.orihuela@ylsclinics.org

                                          Alexandra Harrington*
                                          127 Wall Street
                                          New Haven, CT 06511
                                          Telephone: 203-436-3532
Case 3:20-cv-00569-MPS Document 60 Filed 05/26/20 Page 4 of 4



                           alexandra.harrington@yale.edu

                           Counsel for the Petitioners Dianthe Martinez-
                           Brooks, Rejeanne Collier, Jackie Madore, and
                           Kenneth Cassidy

                           *Application for Admission Pending
